FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                             FOR THE TENTH CIRCUIT                               May 22, 2017
                         _________________________________
                                                                             Elisabeth A. Shumaker
                                                                                 Clerk of Court
NADINE ESPINOZA-HORIUCHI,

      Plaintiff - Appellee,

v.                                                            No. 17-1080
                                                 (D.C. No. 1:16-CV-00219-REB-NYW)
                                                               (D. Colo.)
WALMART STORES, INC.,

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

       Nadine Espinoza-Horiuchi sued Walmart, Inc. for employment discrimination.

She appeals regarding two district court orders. We lack jurisdiction to review the first

order because the notice of appeal was untimely. We affirm as to the second order

because the issue has been inadequately briefed, and Ms. Espinoza-Horiuchi has

otherwise not shown a ground for reversal.


       *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It may
be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1 and
10th Cir. R. 32.1.
       First, the district court granted summary judgment for Walmart and issued a final

judgment on December 27, 2016. On January 9, 2017, the court struck Ms. Espinoza-

Horiuchi’s motion for reconsideration from the docket. She filed her notice of appeal on

February 28, 2017. Because she filed the notice more than 30 days from entry of the

judgment, we lack jurisdiction to review the grant of summary judgment. See 28 U.S.C.

§ 2107(a); Fed. R. App. P. 4(a)(1)(A); Bowles v. Russell, 551 U.S. 205, 208 (2007).

       Second, on February 23, 2017, the district court issued a bill of costs for Walmart

for $848.80. Ms. Espinoza-Horiuchi’s February 28, 2017 notice of appeal mentions the

bill of costs and therefore was timely filed for our review of this issue. The bill of costs

($848.80) covered the “[c]osts incident to taking of depositions” totaling $792.00 and

“[o]ther expenses” totaling $56.80. ROA at 262. The district court attached copies of

materials supporting these costs. Id. at 263-64. Ms. Espinoza-Horiuchi’s brief argues

only that the “records of me going to court which were/are irrelevant to the case and

expected me to pay for the Bill of Costs for these records.” Aplt. Br. at 4 (emphasis in

original). The brief does not specify which “records” were irrelevant or why they were

irrelevant, and does not show why they district court may have erred in issuing the bill of

costs. The issue is therefore inadequately briefed. See Birch v. Polaris Indus., Inc., 812

F.3d 1238, 1249 (10th Cir. 2015). Ms. Espinoza-Horiuchi has not otherwise

demonstrated a ground for reversal.




                                                -2-
         Exercising jurisdiction under 28 U.S.C. § 1291, we dismiss the appeal of the

summary judgment decision for lack of jurisdiction and affirm the district court’s bill of

costs.


                                              ENTERED FOR THE COURT,



                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                                -3-